DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 12/11/2020 has been entered. Claims 1-6 remain pending in the application. Applicant’s amendments to the Specification and the Abstract have overcome each and every objection previously set forth in the Non-Final Office Action mailed 09/11/2020. The applicant’s amendments to the claims have overcome the 35 U.S.C 112 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.
Claims 1-6 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism. See also Animals - Patentability, 1077
Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claims 1 includes the term “the subject” which means that a human is part of the apparatus which is not possible. To overcome the rejection, the claim language should be changed to " dye (configured to or adapted to) be administered to the subject. 
Claim 2 includes the term “a subject” which means that a human is part of the apparatus which is not possible. To overcome the rejection, the claim language should be changed to “configured to irradiate a subject” or “adopted to irradiate a subject”.
Claims 3 and 5 include the term “the subject” which means that a human is part of the apparatus which is not possible. To overcome the rejection, the claim language should be changed to “a user interface configured to be manually operable”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S Pub No. 2016/0310007), in view of Ichiro (WO Pub No. WO2016039001) and in the view of Kato (US Pub No. US20170251912).
Regarding claim 1, Ishida teaches An imaging device comprising: an excitation light source which emits an excitation light at a first wavelength for exciting a fluorescent dye which “Note that as the infrared rays, near-infrared light having a wavelength of 750 to 850 nm and acting as excitation light for indocyanine green to emit fluorescence is employed. This causes the indocyanine green to emit fluorescence in an infrared region having a peak wavelength of 845 nm”). Wherein the fluorescent dye emits light at a second wavelength in response to the excitation light (Figure 3, element 22, see paragraph 0033); a fluorescent light source which emits light at the second wavelength and which irradiates the subject; a camera which captures fluorescence emitted at the second wavelength to obtain a fluorescence image (element 21, see paragraph 0034); an image storage which stores the fluorescence image as a video (see paragraphs 0031 and 0037); a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject; and 11Application No.: 16/039,538 Attorney Docket No.: 08360047USResponse to Office Action of September 11, 2020 a light source controller configured to turn the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time.
However Ishida fails to explicitly teach a fluorescent light source which emits light at the second wavelength and which irradiates the subject; a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject; and 11Application No.: 16/039,538 Attorney Docket No.: 08360047USResponse to Office Action of September 11, 2020 a light source controller configured to turn the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time.
Ichiro teaches a fluorescent light source which emits light at the second wavelength and which irradiates the subject (see pages 5-6, paragraph 199)
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishida to incorporate the teachings of 

However Ishida in the view of Ichiro fail to teach a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject; and 11Application No.: 16/039,538Attorney Docket No.: 08360047USResponse to Office Action of September 11, 2020a light source controller configured to turn the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time.
Kato teaches a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject (figure 10, see paragraphs 0096-009, ex: The setting button 15 is operated by a user and receives an instruction from the user. The arithmetic unit 130 may determine the weight of the visible light image signal and the fluorescence image signal according to an instruction from the user.); and 11Application No.: 16/039,538Attorney Docket No.: 08360047USResponse to Office Action of September 11, 2020a light source controller configured to turn the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time (see paragraphs 0039 and 0102-0108).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishida in the view of Ichiro to incorporate the teachings of Kato to provide a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject; and 11Application No.: 16/039,538Attorney Docket No.: 08360047USResponse to Office Action of September 11, 2020a light source controller configured to turn the fluorescent light source on once the receiver receives the signal, and then off after a lapse of a predetermined time. This modification will help the recognition of the time the fluorescent dye has been administered to the subject. 

Regarding claim 3, Ishida teaches The imaging device of claim 1, but fails to explicitly teach a user interface which is operable to send the signal indicating that the fluorescent dye has been administered to the subject.
Ishikawa teaches a user interface which is operable to send the signal indicating that the fluorescent dye has been administered to the subject (see paragraph 0012).
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishida in the view of Ichiro to incorporate the teachings of Ishikawa to provide a user interface which is operable to send the signal indicating that the fluorescent dye has been administered to the subject. This modification provide remote control to operate the imaging device.

Regarding claim 4, Ishida teaches the imaging device of claim 1, wherein the signal indicating that the fluorescent dye has been administered to the subject is received from an injector which injects the fluorescent dye into the subject (see paragraph 0033).

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S Pub No. 2016/0310007) in the view of Kato (US Pub No. US20170251912).

Regarding claim 2, Ishida teaches An imaging device comprising (abstract): an excitation light source which irradiates a subject with excitation light for exciting a fluorescent dye administered to the subject (Figure 3, element 22, see paragraph 0033); a visible light source 
However Ishida fails to explicitly teach a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject; and a light source controller configured to change an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined time.
Kato teaches a receiver configured to receive a signal indicating that the fluorescent dye has been administered to the subject (figure 10, see paragraphs 0096-009, ex: The setting button 15 is operated by a user and receives an instruction from the user. The arithmetic unit 130 may determine the weight of the visible light image signal and the fluorescence image signal according to an instruction from the user.); and a light source controller configured to change an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined 
It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishida to incorporate the teachings of Kato to provide a light source controller configured to change an intensity of the visible light from the visible light source once the receiver receives the signal, and then reset the intensity to an original value after a lapse of a predetermined time. This modification will help preform pattern analysis for diagnosis of abnormalities.

Regarding claim 6, Ishida teaches the imaging device of claim 2, wherein the signal indicating that the fluorescent dye has been administered to the subject is received from an injector which injects the fluorescent dye into the subject (see paragraph 0033).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida (U.S Pub No. 2016/0310007) in the view of Kato (US Pub No. US20170251912) and in further view of Takeuchi (US Pub No. US20180000330).

Regarding claim 5, Ishida teaches the imaging device of claim 2, however fails to explicitly teach a user interface which is manually operable to send the signal indicating that the fluorescent dye has been administered to the subject.

It would have been obvious to one in the ordinary skill in the art before the effective filling date of the claimed invention to have modified Ishida in view of Kato to incorporate the teachings of Takeuchi to provide a user interface which is manually operable to send the signal indicating that the fluorescent dye has been administered to the subject. This modification provides a remote control to operate the imaging device.


Response to Arguments
Applicant’s arguments, see remarks page 14, filed 12/11/2020, with respect to the specification have been fully considered and are persuasive. The objection of specification has been withdrawn.
Applicant’s arguments, see remarks page 16, filed 12/11/2020, with respect to claim 1 have been fully considered and are persuasive. The 35 U.S.C 112 rejection of claims 1-6 has been withdrawn.
Applicant’s arguments, see remarks page 14, filed 12/11/2020, with respect to claims 1-6 have been fully considered and are not persuasive. The 35 U.S.C 101 rejection of claims 1-9 is still remaining because the language of the claim invokes 35 U.S.C 101 rejection. For the applicant to overcome this issue, he/she must consider changing the 
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAINAB MOHAMMED ALDARRAJI/Examiner, Art Unit 3793                                                                                                                                                                                                        
/JONATHAN CWERN/Primary Examiner, Art Unit 3793